Case 8-19-08021-ast   Doc 28-3   Filed 05/22/19   Entered 05/22/19 16:30:59




              EXHIBIT A
WebCivilCase
         Supreme - Appearance Detail
             8-19-08021-ast    Doc 28-3                       Filed 05/22/19                              Page 1 of 1
                                                                                   Entered 05/22/19 16:30:59




WebCivil Supreme - Appearance Detail
Court:          Nassau Supreme Court
Index Number:   0007128/2015
Case Name:      DEUTSCHE BANK NATIONAL vs. KOLNBERGER, MICHAEL
Case Type:      RES FORECLOSURE FSC ELIGIBLE
Track:          Standard

Appearance Information:
Appearance      Court Date                    Outcome                   Justice                                           Motion
Date       Time Purpose                       Type                      Part                           Remarks            Seq
09/04/2018                                                              FORECLOSURE STATUS PART        ANH
                                                                        JUDGE
                                                                        FORECLOSURE AUCTION PART
04/24/2018      Motion                        FULLY SUBMITTED           FORECLOSURE PART               CHAMBER            2
                                                                        MOTION FORECLOSURE PART
07/14/2017      Motion                        ADJOURNED                 FORECLOSURE PART                                  2
                                                                        MOTION FORECLOSURE PART
04/05/2017      Supreme Trial                 OTHER FINAL DISP. (PRE-   FORECLOSURE STATUS PART
                                              NOTE)                     JUDGE
                                                                        FORECLOSURE STAT PT (STATUS)
01/13/2017      Motion                        WITHDRAWN                 FORECLOSURE PART               PER LETTER 12/20/16 1
                                                                        MOTION FORECLOSURE PART
11/25/2016      Motion                        ADJOURNED                 FORECLOSURE PART                                  1
                                                                        MOTION FORECLOSURE PART
04/07/2016      Supreme Trial                 FSC - NOT SETTLED (U)     FORECLOSURE SETTLEMENT CONF
                                                                        PT
                                                                        FORECLOSURE-SP SETTLEMENT
                                                                        CONF
02/18/2016      Supreme Trial                 FSC - CONTINUED (U)       FORECLOSURE SETTLEMENT CONF    9:30 AM
                                                                        PT
                                                                        FORECLOSURE-SP SETTLEMENT
                                                                        CONF
12/17/2015      Supreme Trial                 FSC - CONTINUED (U)       FORECLOSURE SETTLEMENT CONF    9:30 AM
                                                                        PT
                                                                        FORECLOSURE-SP SETTLEMENT
                                                                        CONF
11/17/2015      Supreme Initial (first time   FSC - CONTINUED (U)       FORECLOSURE SETTLEMENT CONF    2:15 PM
                on)                                                     PT
                                                                        FORECLOSURE-SP SETTLEMENT
                                                                        CONF


 Close




https://iapps.courts.state.ny.us/webcivil/FCASCaseInfo?parm=Appearance&index=xbMG5...                                    2/7/2019
WebCivilCase
         Supreme - Motion DetailDoc 28-3
             8-19-08021-ast                                  Filed 05/22/19                            Page 1 of 1
                                                                                Entered 05/22/19 16:30:59




WebCivil Supreme - Motion Detail
Court:                Nassau Supreme Court
Index Number:         0007128/2015
Case Name:            DEUTSCHE BANK NATIONAL vs. KOLNBERGER, MICHAEL
Case Type:            RES FORECLOSURE FSC ELIGIBLE
Track:                Standard

Motion Information:

                                                                                                              Order
Motion Date            Filed                             Submit   Answer                                      Signed
Number Filed           By    Relief Sought               Date     Demanded Status                Decision     Date
2           05/31/2017 Plaintiff JUDGEMENT-FORECLOSURE 04/24/2018 Yes      Decided: 06/08/2018   Short Form   06/08/2018
                                 & SALE                                    MOTION GRANTED        Order
                                                                           Before Justice:
                                                                           FORECLOSURE PART
1           10/17/2016 Plaintiff JUDGEMENT-FORECLOSURE            Yes      Decided: 01/13/2017   Oral
                                 & SALE                                    MOTION WITHDRAWN
                                                                           Before Justice:
                                                                           FORECLOSURE PART


    Close




https://iapps.courts.state.ny.us/webcivil/FCASCaseInfo?parm=Motion&index=xbMG5O9r...                             2/7/2019
